---------------
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------x
  FERRING B.V., FERRING
  INTERNATIONAL CENTERS.A., and                               17 Civ. 9922
  FERRING PHARMACEUTICALS INC.,
                                                              OPINION and ORDER
                   Plaintiffs and Counter-
                   Defendants,

       -against-
                                             usnc sn         TY
  SERENITY PHARMACEUTICALS, LLC,
                                             oocr
  REPRISE BIOPHARMACEUTICS, LLC,             ELEt           · ·. .:\I .LY. FILED
  AVADEL SPECIALTY PHARMACEUTICALS, LLC      DOC
                                             DAT.l::. ~ . LLiJ~}_\-'-=~t:-"r:::::r:::::=--
                                             !
                   Defendants and
                   Counterclaimants.
  -----------------------------------------x

  APPEARANCES:

           Attorneys f o r Plaintiffs

            GIBBONS P.C.
            One Gateway Center
            Newark, NJ 07102
            By: William P. Deni, Jr., Esq.
                 Jeffrey A. Palumbo, Esq.

           FINNEGAN, HENDERSON, FARABOW,
           GARRETT & DUNNER, LLP
           901 New York Avenue, N.W.
           Washington, D.C.   20001-4413
           By:  James B. Monr o e, Esq.
                Paul W. Browning, Esq.
                Adriana L. Burgy, Esq.
                Charles T. Collins-Chase, Esq.
                Pier D. DeRoo, Esq.
WOMBLE CARLYLE SANDRIDGE & RICE, LLP
Atlantic Station
271 17th St., NW, Suite 2400
Atlanta, GA 30363
By:  John W. Cox, Ph.D.

WOMBLE CARLYLE SANDRIDGE & RICE, LLP
222 Delaware Avenue, Suite 1501
Wilmington, DE 19801
By: Mary Bourke, Esq.

Attorneys for Defendants

JONES DAY
250 Vesey Street
New York, NY 10281-1047
By:  Christopher J. Harnett, Esq.
     Shehla Wynne, Esq.
     Kevin V. McCarthy, Esq.
Sweet, D.J.


          Plaintiffs Ferring B.V., Ferring International Center

S.A., and Ferring Pharmaceuticals Inc.   ("Ferring," or the

"Plaintiffs") and Defendants Serenity Pharmaceuticals, LLC

("Serenity"), Reprise Biopharmaceutics LLC ("Reprise"), Avadel

Specialty Pharmaceuticals LLC ("Avadel")   (together,

"Defendants," or "Counterclaim Plaintiffs") move for claim

construction with respect to two of Defendants' patents, U.S.

Patent Nos. 7,405,203   (the "203 Patent") and 7,579,321    (the "321

Patent"). In dispute are certain terms from claims 1, 2,      6,   9,

10, 12, 13, and 15 of the 203 Patent and claims 1, 2,      6-8, 12,

and 15-19 of the 321 Patent (the "Asserted Claims").



          Pursuant to Markman v. Westview Instruments, Inc., 517

U.S. 370 (1996), the parties submitted briefing in support of

their proposed construction of the disputed claim terms. A

Markman hearing was held on November 13, 2018, at which point

the motion was marked fully submitted.




          What follows is the Court's construction of the

disputed preamble and claim terms.




                                 1
  I.    The Patents in Suit


          On May 7, 2002, Ferring filed a Great Britain Patent

Application No. GB0210397.6 (the "GB Application"), for a

"pharmaceutical dosage form of desmopressin adapted for

sublingual absorption," with no inventor named. 166 F. Supp. 3d

at 417. In the following months and years, Dr. Fein and Ferring

filed several patents involving this subject matter. See Ferring

B.V. v. Allergan, Inc., No. 12 Civ. 2650 (RWS) , 2015 WL 5671799 ,

at *2-*3 (S .D.N. Y. Sept. 22, 2015)   (detailing the many Dr. Fein

and Ferring patents).



          On September 20, 2002, Ferring filed PCT Application

IB02/04036, claiming the same subject matter as the GB

Application and naming Dr. Fein as one of its inventors. Ferring

v. Allergan, 253 F. Supp. 3d 708, 711 (S.D.N.Y. 2015).



          On May 7, 2003 , Ferring filed a modified PCT

Application IB03/02368 (the "PCT Application") that claimed

priority to the GB Application, but did not inc lude low dose and

sublingual claims. Ferring, 166 F. Supp. 3d at 418. Nor did it

name Dr. Fein as an inventor. Id.




                                  2
          On November 12, 2003 , Dr. Fein, through counsel, filed

continuation-in-part U.S. patent application 10/706,100 based

off his PCT application US2003/014463. Ferring v . Allergan, 253

F.Supp.3d 708 , 713 (S.D .N.Y. 2015). U.S. patent application

10/706 ,1 00 issued as U.S. Patent Application 2004/0138098 Al on

July 15, 2004. Id.



          On May 4, 2007 , Dr. Fein, through counsel , filed U.S.

patent application 11/744,615 as a division of his previously

filed U.S. patent application 10/706,100. Id.



          On July 15, 2008, Dr. Fein, through counsel ,

filed U.S. patent application 12/173,074 as a continuation of

his previously filed U. S. patent application 11/744,615. Id.



          On July 29 , 2008, Dr. Fein 's U.S. patent application

11/744,615 issued as U. S . Patent No. 7,405,203 ("203 patent").

Id.



          On June 18, 2009 , Ferring filed U.S. patent

application 12/487,116 as a continuation of its previously

filed U.S. patent application 10/513,437. Id. at 712.




                                 3
          On August 25, 2009, Dr. Fein's patent application

12/173/074 issued as U.S. Patent No. 7,579,321 ("321 patent").

Id.



          On October 12, 20 10, Adriana Burgy of Finnegan,

Henders on , Farabow, Garrett & Dunner, L.L.P., counsel of record

for Ferring, filed a request for reexamination of Dr. Fein's

'20 3 patent before the United States Patent and Trademark Office

("PTO"). Id.



          On January 19, 20 11, the PTO denied Ferring's request

for reexamination of the ' 203 patent. Id.



          On May 24, 2011, Ferring's U.S. patent application

12/487,116 issued as U.S. Patent No. 7,947,654   ("the '654

patent"). Lloyd Deel. Ex. 10 at 2. Id.




  II.   The Applicable Standard




          Claim construction is an issue of law to be determined

by the court.   Markman, 517 U.S. at 385. In interpreting the

meaning of claim terms, "words of a claim 'are generally given

their ordinary and customary meaning'" as understood by "a
                                4
r

    person of ordinary skill in the art at the time of invention,

    i.e., as of the effective filing date of the patent

    application."   Phillips v. AWH Corp., 415 F.3d 1303, 1312-13

    (Fed. Cir. 2005)   (en bane)    (citations omitted).   The court reads

    a claim term ~not only in the context of the particular claim in

    which the disputed term appears, but in the context of the

    entire patent, including the specification."        Id. at 1313.



              The Federal Circuit has emphasized the importance of

    "intrinsic" evidence in claim construction: the words of the

    claim themselves, the written description in the patent's

    specification, and, when necessary, the history of the patent

    application's prosecution before the U.S. Patent and Trademark

    Office (the "PTO").    Id. at 1314-17.



              The process of claim construction begins with the

    language of the claims themselves, which the patentee selected

    to "'particularly point[] out and distinctly claim[] the subject

    matter which the applicant regards as his invention.'"        Id. at

    1311-12 (quoting 35 U.S.C. § 112, i 2).       Thus, "the claims

    themselves provide substantial guidance as to the meaning of

    particular claim terms."       Id. at 1314.   In addition to the




                                         5
particular claim being examined, the context provided by other

claims may be helpful as well.        Id.



          Claim language must also be read in the context of the

specification.     Id. at 1315.    The specification "is always

highly relevant to the claim construction analysis.          Usually it

is dispositive; it is the single best guide to the meaning of a

disputed term."     Id.   (quoting Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).         When the patentee

"act[s] as his or her own lexicographer" and includes an

explicit definition of a claim term in the specification, that

definition is dispositive.        Id. at 1319 (citation omitted).      The

specification also acts as a dictionary "when it defines terms

by implication."    Vitronics,     90 F.3d at 1582. However, when

using the specification to interpret claim terms, a court should

not confine its interpretation to embodiments described in the

specification. Phillips, 415 F.3d at 1323. In addition, the

mistake of "reading a limitation from the written description

into the claims" is "one of the cardinal sins of patent law."

Id. at 1320 (quoting SciMed Life Sys., Inc. v. Advanced

Cardiovascular Sys., Inc., 242 F.3d 1337, 1340 (Fed. Cir.

2001) ); see also Thorner v. Sony Comput. Entm't Am. LLC,        669

F.3d 1362, 1366-67 (Fed. Cir. 2012)         ("we do not read limitations


                                     6
from the specification into the claims; we do not redefine

words.").



             Courts may also utilize the prosecution history, which

"can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and

whether the inventor limited the invention in the course of

prosecution, making the claim scope narrower than it would

otherwise be."       Id. at 1317 (citations omitted).   However, the

prosecution history "often lacks the clarity of the

specification and thus is less useful for claim construction

purposes."     Id.



             Finally, courts may rely on "extrinsic" evidence such

as dictionaries, learned treatises, and expert testimony, which

may serve as a source of "accepted meaning of terms used in

various fields of science and technology" or provide "background

on the technology at issue."       Id. at 1317-18.   However, such

extrinsic evidence is "less significant than the intrinsic

record in determining the legally operative meaning of the claim

language."    Id. at 1317 (internal citations and quotation marks

omitted).    Extrinsic evidence may not be used to contradict the

meaning of the claim terms as evidenced by the intrinsic


                                     7
evidence.    Id. at 1317-19; see also Biagro W. Sales, Inc. v .

Grow More, Inc., 423 F.3d 1296, 1302 (Fed. Cir. 2005).



  III. Disputed Claim Terms



            The parties stipulate that the following claim term

preambles are "limiting" and are to be given their plain and

ordinary meaning by the Court: "a method of treating nocturia,

primary nocturnal enures is, or incontinence, or for inducing

voiding postponement, said method comprising," found in c laim 1

of the 203 Patent; "a method for inducing an antidiuretic effect

in a patient comprising ," found in claim 10 of the 203 Patent;

"a method    for treating a patient suffering from nocturia

comprising," found in cla im 13 of the 203 Patent; "a method for

inducing voiding postponement comprising, " from claim 8 of the

321 Patent; and "reducing the risk that the patient develops

hyponatremia," from claims 1 and 19 of the 321 Patent.



            The parties agree that the following claim term

preamble is "limiting," but disagree over whether it should be

given its plain and ordinary meaning: "a method for inducing

voiding postponement in a patient while reducing the risk that




                                  8
the patient develops hyponatremia comprising," from claims 1 and

19 of the 321 Patent.



          The parties dispute the meaning of the following claim

terms: "transmucosal," found in claims 2, 6, 10, and 13 of the

203 Patent and claims 1, 12, and 19 of the '321 Patent;

"transmucosal delivery"/ "transmucosal          . delivery," found in

claims 2, 6, 10, and 13 of the 203 Patent; "delivering to the

bloodstream      . by transmucosal .     . administration," found

in claims 1 and 19 of the 321 Patent; "transmucosal

administration"/ "administering          by transmucosal

administration," found in claim 12 of the 321 Patent; "a dose of

desmopressin sufficient to achieve a maximum desmopressin

plasma/ serum concentration no greater than 10 pg/ml," found in

claim 1 of the ' 2 03 Patent; "desmopressin .       in an amount .

. sufficient to establish a maximum serum/ plasma desmopressin

concentration no greater than 10 pg/ml," found in claim 10 of

the 203 Patent; "desmopressin pharmaceutical composition .

in an amount      . sufficient to establish a serum/plasma

desmopressin concentration no greater than about 5 pg/ml," found

in claim 12 of the 203 Patent; "desmopressin .         in an amount

    . sufficient to establish a maximum serum/ plasma

desmopressin concentration greater than 0.1 pg/ml and less than


                                  9
10 pg/ml," found in claim 13 of the 203 Patent; "delivering to

the bloodstream of the patient an amount of desmopressin no more

than about 2 ng/kg         . said amount being therapeutically

effect i ve to produce an antidiuretic effect ," found in c laim 1

of the 321 Patent; "delivering to the bloodstream of the patient

an amount of desmopressin no greater than about 1 ng/kg," found

in claim 2 of the 321 Patent; "an amount of desmopressin

sufficient to produce in the patient a urine osmolality ranging

above about 300 mOsm/kg," found in claim 8 of the 321 Patent;

"delivering to the bloodstream of the patient          . no more than

about 1 ng/kg desmopressin to produce an antidiuretic effect,"

found in claim 19 of the 321 Patent; about 2 ng/kg

desmopressin ," found in claims 1 and 17 of the 32 1 Patent; and

finally,    "abou t 1 ng/kg desmopressin," found in c laims 2 and 1 9

of the 321 Patent .



  IV.      Claim Construction



        a. The Preambles


             The on l y issue to be resolved with respect to the

individual claim preambles is the meaning of the shared preamble

from cla ims 1 and 19 of the 321 Patent (the "Shared Preamble").

Tr. 2:16-20 ("[Parties] have agreed that they are limiting, and

                                   10
they get their plain and ordinary meaning. But there is one

preamble in the '3 21 patent that is a method of inducing vo iding

postponement while reducing the risk of hyponatremia, and we do

have a construction for that based on Dr. Fein's representations

to the patent office , etc.").



"a method for inducing voiding postponement in a patient while

reducing the risk that the patient develops hyponatremia

comprising"



            The disagreement turns on whether the Shared Preamble

should be given its plain and ordinary meaning, or, as Ferring

proposes, a dose limitation should be read into the Shared

Preamble . Ferring's Presentation at Oral Argument, Nov. 13,

2018 , ECF No. 1 99 - 8 .   (inserting into the preamble the phrase "by

administering a low dose of desmopressin        (i.e., less than 20

µg),,) .




            Ferring's proposed construction of t he Shared Preamble

was presented for the first time at the Markman hearing in an

oral argument supplement. 1


1    The parties' Joint Disputed Claims Chart (ECF No. 158-1),
which purported to address the disputed claim terms and proposed
constructions, did not in clude Ferring's proposed construction
for the Shared Preamble. Nor did the briefing. ECF No. 198.
                                11
          Ferring proposes that "a method for inducing voiding

postponement in a patient while reducing the risk that the

patient develops hyponatremia comprising," be construed to mean

"a method for inducing voiding postponement in a patient while

reducing the risk that the patient develops hyponatremia by

administering a low dose of desmopressin (i.e., less than 20

µg) ." Ferring's Presentation at Oral Argument, ECF No.   199-8

(emphasis added).


           i.   Preamble of Claim 1


          With respect to claim 1 of the '321 Patent, the

preamble announces the twin aims of the claimed invention: to

(1) postpone urination in a patient; while (2) reducing the risk

that the patient develops hyponatremia. See Shared Preamble

("[1] a method for inducing voiding postponement in a patient

while [2] reducing the risk that the patient develops

hyponatremia comprising"). The body of claim 1, which begins

where the preamble ends-after the word "comprising"-reads:

          [D]elivering to the bloodstream of the patient an
     amount of desmopressin no more than about 2 ng/kg by
     intranasal, transdermal, intradermal, transmucosal, or
     conjunctival administration, said amount being
     therapeutically effective to product an antidiuretic




                                12
     effect lasting for no more than between about 4 and 6
     hours.


Claim 1 of the 321 Patent.



          As Ferring recognizes, the reduced risk of

hyponatremia risk, coupled with the invention's ability to

induce an antidiuretic effect, was invoked repeatedly at patent

prosecution to distinguish the prior art. See Pls.' Memo. in

Supp. 198 ("The intrinsic evidence further makes clear that the

preambles of claims 1 and 19 of the '321 patent-a method for

inducing voiding postponement in a patient while reducing the

risk that the patient develops hyponatremia comprising-are also

limiting"); see also Invitrogen Corp. v. Biocrest Mfg., L.P.,

327 F.3d 1364, 1370 (Fed. Cir. 2003)   ("Clear reliance on the

preamble during prosecution to distinguish the claimed invention

from the prior art transforms the preamble into a claim

limitation[.]"). The purpose of the Shared Preamble is to limit

and more narrowly teach the "delivering to the bloodstream of

the patient an amount of desmopressin no more than about 2ng/kg

     "language from the body of claim 1.



         Accordingly, the Shared Preamble is construed

consistent with its plain and ordinary meaning as a statement of


                               13
purpose-dual purposes, really. It requires no further

construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co.,     182

F.3d 1298, 1305-06 (Fed. Cir. 1999)     (where the preamble is

"intimately meshed with the ensuing language in the claim,"

"there is no meaningful distinction to be drawn between the
                                                   '
claim preamble and the rest of the claim, for only together do

they comprise the 'claim'").


           ii.   Preamble of Claim 19


          The preambles of claims 1 and 19 being identical, and

the claim bodies similar, claim 19's preamble serves

substantially the same purpose as claim l's. In Claim 19,

however, the dual purpose of teaching a method to     (1) "induc[e]

voiding postponement"; while (2) "reducing the risk that the

patient develops hyponatremia" is directed at particular routes

of administration. The body of claim 19, which begins where the

preamble ends-after the word "comprising"-reads:

    [D]elivering to the bloodstream of the patient via
    transdermal, intradermal, transmucosal, or
    conjunctival administration no more than about 1 ng/kg
    desmopressin to produce an antidiuretic effect for no
    more than about four to six hours.

     Claim 19 of the 321 Patent.


          Claim 19's preamble teaches a skilled artisan how to

administer desmopressin to the blood-through different routes of

                                 14
administration-to achieve the preamble's dual purpose. The

preamble itself needs no further construction; its plain and

ordinary meaning controls.


     b. The Substantive Claims


Transmucosa1



          "Transmucosal," which appears in claims 2,     6, 10, and

13 of the 203 Patent, and in claims 1, 12, and 19 of the 321

Patent, is one of two claim terms for which both parties offer

constructions. Serenity proposes the following construction:

"delivering desmopressin by way of a mucosal tissue, such as the

sublingual mucosa." Joint Disputed Claim Chart at 6. Ferring, on

the other hand, proposes "absorbed across the mucosal membrane."

Id. Serenity's "such as" language reflects its position that

sublingual delivery of desmopressin is an example of

transmucosal delivery of the drug. Ferring's construction seeks

to import the additional limitation that, in order for

desmopressin to be transmucosally delivered or administered, it

must be absorbed. See Joint Disputed Claim Chart at 6.



          Claim construction "begins and ends in all cases with

the actual words of the claim." Becton Dickinson & Co. v. Tyco

Healthcare Grp. L.P.,   616 F.3d 1249, 1254   (Fed. Cir. 2010).
                                 15
(




    "Transmucosal" appears in the cla ims as a component of broader

    phrases such as "administering said composition by transmucosal

          . delivery" (claim 2 of the 203 Patent); "delivering to the

    bloodstream of the patient an amount of desmopressin no more

    than about 2 ng/kg by .        transmucosal or conjunctival

    administration" (claim 1 of the 321 Patent); and "administering

    to a patient a pharmaceutical composition .      . by transmucosal

         . delivery" (claim 10 of the 203 Patent)



               Ferring's proposal, that "transmucosal" delivery be

    defined to necessarily involve "transmucosal absorption" is

    unsupported by the language of the Common Specification, which

    decouples the concept of delivery of desmopressin to the mouth

    from absorption through the mouth. See 203 Patent at column 15

    ("Pharmaceutical dosage forms of the present invention are

    adapted to supply the active ingredient to the oral cavity

    . [which] may be absorbed across the sublingual mucosa for

    systemic distribution" (emphasis added); see also id. at 16:24-

    27   ("A variety of formulations are known which are suitable for

    delivering other active ingredients for absorption from the oral

    cavity."); id. at 18:8:12-14    ("Other formulations known for

    de li vering active ingredients for absorption from the oral




                                      16
I




    cavity are the dosage forms disclosed [ ] which comprise an

    orally administrable medicament").



              Consistent with Serenity's proposal, "transmucosal" is

    referenced in the specification as a desmopressin 9elivery

    method of which sublingual is an example. For instance, the

    specification notes that "transmucosal include[es] buccal and

    sublingual (orodispersible tablets, wafers, film and

    effervescent formulations"   (321 Patent at 23, 17); that "these

    amounts and ranges of desmopressin may be administered by any

    method known in the art, including      . transmucosal   (buccal

    and sublingual, e.g., orodispersible tablets,   [etc]" (321 Patent

    at 22, 16:51-54); and that "the available evidence showed that

    desmopressin administered in the oral cavity (sub-lingually) was

    not significantly absorbed." 321 Patent p. 16, 3.



              Accordingly, "transmucosal" is construed as

    "delivering desmopressin by way of a mucosal tissue, such as the

    sublingual mucosa."




                                     17
I




    transmucosa1 de1ivery/ transmucosa1 .     . de1ivery



              "Transmucosa l delivery," appearing in claims 2, 6, 10,

    and 13 of the 203 Patent, is a term Ferring proposes should be

    construed as "transmucosal absorption," while Serenity proposes

    "delivering desmopressin by way of a mucosal tissue, such as the

    sublingual mucosa." ECF No. 158-1 at 6.



              As discussed above, repeated references by Dr. Fein to

    transmucosal delivery in the specification suggests he

    contemplated delivery as a different step in the process from

    absorption (see discussion immediately supra). Despite Ferring's

    contentions otherwise , "deli ver ing" is not coextensive with

    "absorption." The Federal Circuit has long recognized the

    "common sense notion that different words or phrases used in

    separate claims are presumed to indicate that the claims have

    different meanings and scope." See e.g., Anderson Corp. v . Fiber

    Composites, LLC, 474 F.3d 1361, 1369 (Fed Cir. 2007) ; Karlin

    Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-72

    ( Fed. Cir. 1999). Accordingly, because "delivery " of

    desmopressin need not involve actual absorption, Serenity's

    construction is adopted.




                                     18
I



              "Transmucosal delivery"/ "transmucosal .        . delivery"

    is construed as "delivering desmopressin by way of a mucosal

    tissue, such as the sublingual mucosa."



    ,,del.ivering to the bl.oodstream.      . by [via] transmucosal..

    administration"



              This claim term, appearing in claims 1 and 19 of the

    321 Patent, uses the noun form of "administer," which, like

    "delivery," is not used interchangeably with "absorb" or

    "absorption" in the 321 Patent's specification. See Phillips v.

    AWH Corp ., 415 F.3d 1303, 1314 (Fed Cir. 2005)     (claim language

    "must be read in view of the specification, of which they are a

    part."). Serenity proposes the construction "administering

    desmopressin by way of a mucosal tissue, such as the sublingual

    mucosa," while Ferring again proposes "transmucosal absorption."

    Joint Claim Chart at 6 .



              With respect to the second portion of the claim term,

    "by transmucosal .         administration," there is no indication

    in the specification or elsewhere that Dr. Fein meant for

    "transmucosal .      . administration" to be limited definitionally

    to "transmucosal absorption." See discussion immediately supra;


                                       19
see also Vitrionics Corp.,   90 F.3d at 1582   (citing Markman, 52

F.3d at 979).



            Ferring's position, that by referencing transmucosal

administration Dr. Fein's invention encompasses only

transmucosal absorption of desmopressin, is unavailing. Where a

claim term is unambiguous, "we do not read limitations from the

specification into the claims; we do not redefine words."

Thorner v. Sony Comput. Entm't Am. LLC, 669 F.3d 1362, 1366-67

(Fed. Cir. 2012); see also Kara Tech. Inc. v. Stamps.com,     Inc.,

582 F.3d 1341, 1348   (Fed. Cir. 2009)   ("The patentee is entitled

to the full scope of his claims and we will not .        import a

limitation from the specification into the claims.").



           There is no suggestion by Dr. Fein in his 321 Patent

that "delivering [desmopressin] to the bloodstream" by

definition encompasses absorption. To support its position that

it does,   Ferring cites, among other things, a portion of the 321

Patent's specification that reads, "according to a first aspect

of the invention, there is provided a pharmaceutical dosage form

of desmopressin adapted for sublingual absorption." 321 Patent

at Column 3. But the specification also contemplates, among

other things, delivery of desmopressin rectally by enema.


                                 20
Neither Dr. Fein's reference to sublingual absorption nor his

exhaustive listing of administration methods-such as

conjunctival and rectal-serve to limit claims 1 and 19. Id. at

16:56-57. Instead, reference in these claims to delivery of

desmopressin to the bloodstream "[via] transmucosal .

administration" is an example of, rather than a limitation on,

the potential sites of absorption.



          "Delivering to the bloodstream.      . by [via]

transmucosal .    . administration," is construed as

"administering desmopressin by way of a mucosal tissue, such as

the sublingual mucosa."



''transmucosal. administration"I administering .   . by

transmucosal. administration"



          This disputed term, which appears in claim 12 of the

321 Patent, is construed as "administering desmopressin by way

of a mucosal tissue, such as the sublingual mucosa." See U.S.

Surgical Corp. v. Ethicon, Inc. 103 F.3d 1554, 1567-68      (Fed.

Cir. 1997 (Claim construction "is not an obligatory exercise in

redundancy"-courts need not "repeat or restate every claim

term.")


                                21
"a dose 0£ desmopressin su££icient to achieve a maxi.mum

desmopressin p1asma/ serum concentration no greater than 10

pg/ml.,,



           This claim term, appearing in claim 1 of the 203

Patent, is the source of intense dispute. Serenity contends that

the phrase-directed at the concentration of desmopressin in a

patient's blood/ plasma-has a "well-understood meaning to

persons of ordinary skill in the art" and therefore requires no

construction. Ferring, on the other hand, urges the Court to

read into the claim a dose range from the 203 Patent's

specification: "in the range of .5 ng to no greater than 20

mcg." Joint Disputed Claim Chart at 7.



           "Courts do not rewrite claims." Process Control Corp

v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999)

("instead we give effect to the terms chosen by the patentee.")

Nor do courts "state the endpoints of [a] claimed range with

greater precision than the claim language warrants." Phillips,

505 F.3d at 1377.



           Our construction begins, as it must, with the language

of the claim. See Vitronics, 90 F.3d at 1582 ("[W]e look to the


                                22
words of the claims themselves        to define the scope of the

patented invention."). Neither claim 1 of the 203 Patent, nor

the other asserted claims, reference a numerical dose or dose

range of desmopressin. See Claim 1 of the 203 Patent

("comprising a dose of desmopressin sufficient to achieve a

maximum desmopressin plasma/ serum concentration no greater than

10 pg/ml and maintaining the concentration within the range of

about .5 pg/ml and 10 pg/ml for about four to six hours").

Instead, claim 1 is directed to a dose "sufficient to achieve" a

maximum blood/ plasma concentration of the drug.



          And while Dr. Fein listed several potential doses in

the 203 Patent's specification, he did not expressly or

impliedly define the maximum blood/ plasma concentration in dose

terms, as required to import a limitation from the specification

into the claims. See Vitronics Corp., 90 F.3d at 1582 ("[The]

specification acts as a dictionary when it expressly defines

terms used in the claims or defines terms by implication."); see

also Hill-Rom Services, Inc. v. Stryker Corp., 755 F.3d 1367,

1372-73 (Fed. Cir. 2014)   (when "nothing in the specification or

prosecution history makes clear that the invention is limited to

a [particular] use     . we do not import limitations from the

specification into the claims."); id. at 1373 (while "there are


                                 23
no magic words" sufficient to "deviate from the plain and

ordinary meaning of a claim term to one of skill in the art, the

patentee must, with some language, indicate a clear intent to do

so in the patent.").



          Dr. Fein's references to particular dose amounts in

the specification include the first sentence of the "Abstract,"

which begins: "The present invention is directed to a

pharmaceutical composition comprising 0.5 ng to 20 µg

desmopressin and a pharmaceutically acceptable carrier." 203

Patent Abstract. In the very next sentence, however, Dr. Fein

writes:

     The present invention is also directed to a
     pharmaceutical composition        . effective to
     establish a steady plasma/ serum desmopressin
     concentration · in the range of from about 0.1 picograms
     desmopressin per mL plasma/ serum to about 10.0
     pg/mL."

     203 Patent Abstract (emphasis added).


          Then, in the "Summary of the Invention" portion

of the specification, Dr. Fein lays out several possible

aspects, or embodiments, of the invention. He writes that

"in one aspect, the present invention is directed to a

pharmaceutical composition comprising 0.5 ng to 20 µg

desmopressin and a pharmaceutically acceptable carrier."


                                24
Id. at column 2:26-30. Next, Dr. Fein recites a second

embodiment directed at blood/ plasma concentrations of

desmopressin: "in another aspect, the present invention is

directed to a pharmaceutically acceptable carrier, wherein

the pharmaceutical composition is effective to establish a

steady [plasma] desmopressin concentration in the range of

from about 0.1 picograms[to] about 10.00 picograms." Id. at

column 2:30-37   (emphasis added). And a third: "in another

aspect, the present invention is directed to an article of

manufacture comprising packaging material and a

pharmaceutical composition contained within the packing

material[.]" Id. at column 2:38-42    (emphasis added).



          Elsewhere in the 203 Patent, Dr. Fein expresses

as part of his invention percentages of current recommended

doses of desmopressin and resulting blood concentrations:


     "the present inventor has found that doses and plasma/
     plasma/serum concentrations of desmopressin which are
     from 5 to 40 % of the current recommended doses and
     resulting plasma/ plasma/serum levels are
     therapeutically effective, and in some cases safer


     203 Patent at column 3.




                                 25
          According to Counterclaimants, the "5 to 40 % of the

current recommended doses" embodiment corresponds to a capacious

dose range: anywhere from about 10 µg to 200 µg. Memo in Supp.

at n. 5. But just as Dr. Fein's narrower embodiments do not

limit his invention, nor does this one expand it. Rather, his

invention is limited by the expressed maximum blood

concentration, or Cmax, of desmopressin. See Notice of Allowance

at 8, ECF 191-32 ("[T]he claims are distinguished over the art,

as the art did not recognize achieving a Cmax of 10 pg/ml or

less"); See also Phillips, 415 F.3d at 1323 ("[A]lthough the

specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the

claims to those embodiments.")   (citing Nazomi Communications,

Inc. v. ARM Holdings, PLC, 403 F.3d 1364, 1369 (Fed Cir. 2005));

see also Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d

870, 875 (Fed. Cir. 2004)   (" [A] particular embodiment appearing

in the written description may not be read into a claim when the

claim language is broader than the embodiment.")



          Where Dr. Fein does reference numerical doses of

desmopressin in the specification, the doses vary widely.

For example, in the "Detailed Description of the Invention"

section, Dr. Fein writes:


                                 26
          The daily dosage of desmopressin .    . will
     generally be from 0.5 or 1 µg to 1 mg per dosage form.
     In one preferred dosage range the dosage will
     typically range from 2 µg to 800 µg per dosage form
     and preferably from 10 µg to 600 µg. Comparatively
     lower doses      .are also specifically contemplated,
     for example from 0.5 ng to 20

     Column 4:1-8.


          Much of the teachings in the 203 Patent's

specification, however, are directed at concentrations of

desmopressin in the bloodstream. For example:


     In accordance with the present invention, plasma/serum
     desmopressin concentrations following administration
     of the pharmaceutical composition of the invention
     preferably range from 0.1 pg/mL to about 10.0 pg/mL,
     and more preferable from about 0.5 pg/mL to about 5.0
     pg/mL.

     Column 16:46-50;


     [P]harmaceutical compositions that contain
     desmopressin in an amount that provide the above
     plasma/ plasma/ serum desmopressin levels may be
     prepared by the above methods and using the above
     carriers.

    Column 16:59-64;

    "[D]esmopressin can produce this essential
    antidiuretic effect at much lower doses and lower
    blood concentrations than previously thought.
    Therefore, lower doses and concentrations of
    desmopressin may be used for treating patients with
    all of the above conditions.

    Column 27.



                               27
             Dr. Fein also makes efforts in the specification to

explain that his invention is broad and varied. Just before

reciting his claims Dr. Fein writes that the 203 Patent "is

intended to embrace all such changes, modifications, and

variations that fall within the spirit and broad scope of the

appended claims." Column 28.



             The 203 Patent does not define a particular dose

range-neither expressly nor by implication-corresponding to the

claimed blood/plasma range of desmopressin from claim 1. See

Vitronics,    90 F.3d at 1582 ("[The] specification acts as a

dictionary when it expressly defines terms used in the claims or

defines terms by implication"). And "although the specification

often describes very specific embodiments of the invention," the

Federal Circuit has "repeatedly warned against confining the

claims to those embodiments." See Phillips v. AWH Corp., 415

F.3d 1303, 1323 (Fed. Cir. 2005)        (collecting cases); see also

Markman v. Westview Instruments, Inc. 52 F.3d 967, 980        (Fed.

Cir. 1995), aff'd, 517 U.S. 370 (1996)        ("The written description

part of the specification itself does not delimit the right to

exclude. That is the function and purpose of the claims.").




                                   28
          Instead, throughout the specification Dr. Fein

references blood plasma/serum levels of desmopressin and

newly-discovered therapeutic uses for the same. See e.g.,

203 Patent at column 16:46-50 ("In accordance with the

present invention, plasma/serum desmopressin concentrations

following administration .   . preferably range from 0.1

pg/mL to about 10.0 pg/mL[.]"); id. at column 27

("[D]esmopressin can produce this essential antidiuretic

effect at .   . lower blood concentrations than previously

thought.").



          So too in claim 1 itself, which instructs a

person of ordinary skill in the art to "administer[] to a

patient in need thereof a pharmaceutical composition

comprising a dose of desmopressin sufficient to achieve a
                                                         ,,
maximum desmopressin plasma/serum concentration .

203 Patent, claim 1. There is no mention of dose or dose

range. According to the Patent Examiner's Notice of

Allowance, no such numerical dose range is required. See

203 Patent Notice of Allowance, ECF No. 191.32 ("[I]t would

not pose an undue burden to determine what [dose] would be

necessary to achieve the requisite desmopressin

[concentration] as in the claims, particularly since the


                               29
examples show a linear correlation between dose and

cmax.").



           The patent prosecution history does not suggest

Dr. Fein intended a dose limitation where one does not

exist in the claim. While it is true Dr. Fein originally

filed patent applications for the 203 and 321 Patents that

included numerical dose ranges of desmopressin, he

expressly amended those claims to remove dose-specific

language . ECF No . 201-19-20 . In addition , Dr. Fein amended

his original claim 19 of the 203 Patent to remove the word

"low" from the phrase "low dose." See Memo in Reply at 8-9.

The act of broadening his claims during patent prosecution

suggests an intent to claim more, not less than was

originally contemplated .



           Also at patent prosecution, Dr . Fein responded to an

office action and characterized his claims as requiring "that a

desmopressin concentration with the recited range must be

established in serum / plasma .    . or must be maintained for the

time recited" Memo in Reply at 5 . The Patent Examiner ' s Notice

of Allowance distinguished the 203 Patent from the prior art on

the basis of its recited blood/ plasma concentration (expressed


                                  30
as Cmax) of desmopressin. See ECF 191-32 ("[T]he claims are

distinguished over the art, as the art did not recognize

achieving a Cmax of 10 pg/ml or less").



          The linear relationship between dosage of desmopressin

and blood/ plasma concentration of the drug-based on various

routes of administration and associated bioavailabilities-allows

a person of ordinary skill in the art to practice Dr. Fein's low

dose discovery. See Notice of Allowance, ECF No. 191.32 ("[I]t

would not pose an undue burden to determine what [dose] would be

necessary to achieve the requisite desmopressin [concentration]

as in the claims, particularly since the examples show a linear

correlation between dose and cmax.").



         Accordingly, "a dose of desmopressin sufficient to

achieve a maximum desmopressin plasma/ serum concentration no

greater than 10 pg/ml" has a well-understood meaning to a person

of ordinary skill in the art. It requires no construction.




                               31
"desmopressin.         in an amount .   . su££icient to estab1ish a

maximum serum/ p1asma desmopressin concentration no greater than

10 pg/ml."




             This claim language, appearing in claim 10 of the 203

Patent, is part of a method of treatment claim directed at a

durational blood concentration of desmopressin to achieve an

antidiuretic effect. The claim language is nearly identical to

that of claim 1 of the 203.



             The parties' positions are the same with respect to

the remaining claims that recite blood/ plasma concentrations of

desmopressin as they were immediately supra-Ferring seeks a dose

limitation and Serenity proposes the claims as written have a

plain and ordinary meaning. This phrase, "desmopressin        . in

an amount .      . sufficient to establish a maximum serum/ plasma

desmopressin concentration no greater than 10 pg/ml," like the

above-construed "a dose of desmopressin sufficient to achieve a

maximum desmopressin plasma/ serum concentration no greater than

10 pg/ml" from claim 1 of the 203 Patent, has a well-understood

meaning to a person of ordinary skill in the art. For the same

reasons discussed above, the term requires no further

construction.


                                  32
"desmopressin pharmaceutical. composition.        in an amount

. su££icient to establ.ish a serum/ pl.asma concentration no

greater than about 5 pg/ml."



           This claim language, appearing in dependent claim 12

of the 203 Patent, is directed to a plasma concentration "no

greater than about Spg/ml." For the reasons discussed above (see

discussion supra at 28-37), the claim term has a meaning

understood to a person of ordinary skill in the art and requires

no further construction.



''desmopressin .      in an amount .    . su££icient to establ.ish a

maximum serum/ pl.asma desmopressin concentration greater than

0. 1 pg/ml. and l.ess than 10 pg/ml."



           This claim language, appearing in claim 13 of the 203

Patent, is part of a method of treatment claim directed at

transmucosal or intradermal delivery of desmopressin to achieve

a particular blood/ plasma concentration of the drug for a

particular period.



           The claim term in dispute is "desmopressin .        in an

amount       . sufficient to establish a maximum serum/ plasma


                                   33
desmopressin concentration greater than 0.1 pg/ml and l ess than

10 pg/ml."



         For the reasons discussed above    (see discussion supra

at 28 - 37) this claim term-directed at a plasma/ concentration

"no greater than about 10 pg/ml"-has a meaning understood to a

person of ordinary skill in the art. It requires no further

construction.



''de1ivering to the b1oodstream. 0£ the patient an amount 0£

desmopressin no more than about 2 ng/kg          said amount being

therapeutica11y e££ective to produce an antidiuretic e££ect"



             This claim language, appearing in claim 1 of the 321

Patent, is part of a method of treatment claim directed at an

amount of desmopressin in the patient's bloodstream-"no more

than about 2 ng/kg"-to produce an antidiuretic effect for a

period of approximately four to six hours. 321 Patent at column

28 .



             Ferring proposes that this claim term be construed as

"a dose of desmopressin in the range of 0.5 ng to no greater

than 20 mcg." Joint Disputed Claim Chart at 10. Serenity, on the


                                  34
    '   ,.



             other hand, proposes that the numerical desmopressin

             concentration-"no more than about 2 ng/kg"-be construed to

             include a standard human body weight estimate of 70 kg. Id.



                          The disputed claim term is similar in kind to the 203

             Patent terms resolved above. With respect to Ferring's proposed

             dose limitation, the issue here is the same: whether the claim

             as written, when viewed in light of the Common Specification and

             the prosecution history, includes a dose limitation. The Court

             concludes that it does not.



                          First, there is no dose limitation in claim 1 of the

             321 Patent and the Court finds no express intent in the Common

             Specification to redefine its scope to include one.       Vitrionics,

             90 F.3d at 1582 ("[W]e look to the words of the claims

             themselves          to define the scope of the patented

             invention."); Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898,

             906 (Fed. Cir. 2004)    ("Redefinition, or lexicography, requires

             that the patentee must 'clearly express an intent' to redefine

•            the term.") .



                          Ferring contends that the Common Specification

             "provides that the maximum effective dose range to provide [the


                                               35
claimed] plasma/serum desmopressin concentration .           is 0.5 ng

to 20 µg." Memo in Opp. at 17. As discussed above, Dr. Fein

included in the Common Specification desmopressin dosage

examples that were both lower and higher than Ferring's

suggested dose limit. See discussion supra note 2. There is no

reason here, as there was no reason there, to read into the

claim an unexpressed dose limitation. Dr. Fein recited the metes

and bounds of his invention in terms of blood/plasma

concentration, not dose. See Stanacard, LLC v. Rebtel Networks,

AB,   680 F.Supp.2d 483, 487   (S.D.N.Y. 2010)   ("The language of a

patent claim circumscribes the metes and bounds of the patent

owner's property right by defining the bounds of the claim

scope.") .



             Ferring cites an earlier patent application where Dr.

Fein included, but later removed, a dose range of desmopressin

of 0.5 ng to 20 µg. Memo in Opp. at 18. Ferring contends that

"at no point during the prosecution history of the patents in

suit did Dr. Fein explicitly seek to claim a dose of

desmopressin higher than 20 µg." Memo. in Opp. at 18. Just as he

removed earlier references to dose amounts from the 203 Patent's

original application, Dr. Fein did the same here. The claims

were changed to method claims and their dose ranges removed. See


                                   36
I
    '   .
            Reply Memo. at 8-9. The act of broadening claims at patent

            prosecution through amendment suggests an intent to claim more,

            not less, than was originally contemplated.



                      With respect to Serenity's proposal, that claim 1 be

            read to include the "standard human body weight of 70 kg," such

            clarifying language is appropriate. A standard human body

            weight, according to Serenity, assists in calculating individual

            desmopressin dosage to achieve a blood concentration "no more

            than about 2 ng/kg." See memo. in supp. at 16. Ferring does not

            specifically object to the inclusion of a standard human body

            weight. Supplied with a standard human body weight, persons of

            ordinary skill can readily administer desmopressin through the

            method Dr. Fein discovered. Serenity's proposal finds support in

            both the Common Specification (see 203 Patent at column 20

            (referencing "the standard 70 kg weight estimate upon which the

            doses and blood levels of desmopressin in this study are

            based")), and in the medical literature cited ( s e e ~ ' ECF

            170-11 ("When considering 'normal' measurements, an average 70

            kg individual who sleeps 8 hours a night is the basis for these

            values"; ECF 170-12 (substantially same)).




                                           37
I'   •



                    For the reasons set forth,    Serenity's proposed

         construction is adopted. The claim term "about 2 ng/kg" is

         construed as "about 2ng/kg based on the standard 70 kg human

         body weight estimate." The rest of the claim term has a well-

         understood meaning to persons of ordinary skill in the art and

         requires no further construction.



         ''del.ivering to the bl.oodstream 0£ t h e patien t an amoun t 0£

         desmopr essin no more than about 1 ng/kg"



                   This claim term, appearing in claim 2 of the 321

         Patent, is construed consistent with claim 1 of the 321 Patent

         (see discussion immediately supra). Serenity's proposed

         construction is adopted. The claim term "about 1 ng/kg" is

         construed as "about 1 ng/kg based on the standard 70 kg human

         body weight estimate. " The rest of the claim term has a well -

         understood meaning to persons of ordinary ski l l in the art and

         requires no further construction .




                                           38
1 •



      11
           an amount 0£ desmopressin su££icient to produce in the patient

      a urine osmo1a1ity ranging above about 300 m.Osm/kg"



                    This claim term, appearing in claim 8 of the 321

      Patent, has a well-understood meaning to persons of ordinary

      skill in the art and, for the same reasons discussed above,

      requires no further construction. See discussion supra at 39-43.



      11
           de1ivering to the b1oodstream 0£ the patient.    . no more than

      about 1 ng/kg desmopressin to produce an antidiuretic e££ect"



                    This claim term, appearing in claim 19 of the 321

      Patent, is construed consistent with claim 1 of the 321 Patent

      (see id.): "about 1 ng/kg" is construed as "about 1 ng/kg based

      on the standard 70 kg human body weight estimate."



      11
           about 2 ng/kg desmopressin"



              This claim term, appearing in Claims 1 and 17 of the 321

      Patent, is construed consistent with the identical claim term

      discussed above: "about 2 ng/kg" is construed as "about 2 ng/kg

      based on the standard 70 kg human body weight estimate." See

      discussion supra at 40-43.


                                         39
)-   .
         "about 1 ng/kg desmopressin"



                   This claim term, appearing in claims 2 and 19 of the

         321 Patent, is construed consistent with the identical claim

         term discussed above: "about 1 ng/kg" is construed as "about 1

         ng/kg based on the standard 70 kg human body weight estimate."

         See discussion supra at 45.




                                        40
A   • ._.   •
     I




                VI . Conclusion



                     The Shared Preamble and the Asserted Claims of the 203 and

                32 1 Patents are construed consistent with this Opinion .



                     It is so ordered.




                New York, NY
                January,Zz:- 2019




                                                41
